Exhibit 16.1 October 13, 2010 Securities and Exchange Commission Washington, D.C. 20549 Commissioners: We have read Hampton Roads Bankshares, Inc's statements included under Item 4.01 of its Form 8-K filed on October 13, 2010 and we agree with such statements concerning our firm. We have no basis to, and therefore do not, agree or disagree with other statements made under Item 4.01. YOUNT, HYDE & BARBOUR, P.C. 50 South Cameron Street Winchester, VA 22604 (540) 662-3417 Offices located in: Winchester, Middleburg. Leesburg. Culpeper, and Richmond, Virginia. FAX (540) 6624211Member: American Institute of Certified Public Accountants / Virginia Society of Certified Public Accountants
